ORDERED that the motion for leave to appeal the order of the Appellate Division in AM-368-82, M-2192-82 is granted and the record on appeal is supplemented to include the complete copy of the pretrial order of February 26,1982; and it is further
ORDERED that the motion for leave to appeal the order of the Appellate Division in AM-368-82, M-1817-82 is granted and the order of the Superior Court, Law Division of December 20, 1982 is summarily reversed and the matter is remanded to the trial cohrt for the completion of all discovery and the taking of all depositions within 60 days from the filing date of this order and the trial court is directed to set, after notice to and a hearing with the parties, an appropriate schedule for the taking of all depositions within the above time period; and it is further
ORDERED that the amendments to the pretrial order may be made within 15 days after the completion of discovery. Jurisdiction is not retained.